                   Case 1:18-cr-00340-LGS Document 388 Filed 09/30/20 Page 1 of 1

                                   TALKIN, MUCCIGROSSO & ROBERTS, L.L.P.
                                                    ATTORNEYS AT LAW

                                                 40 EXCHANGE PLACE
                                                      18TH FLOOR
                                              NEWYORK. NEW YORK 10005
                                                    (212) 482•0007 PHONE
                                                      (2 12) 482·1303 FAX
                                                      WWW.TALKINLAW.COM
                                                   EMAIL: INFO@TALKINLAW.COM




    MARYLAND OFFICE:                                                                              NEWJERSEY OFFICE:
 5100 DORSEY HALL DRIVE                                                                             79 MAIN STREET
        SUITE 100                                                                                    SUITE ONE
 ELLICOTT CITY, MD 21042                                                                           HACKENSACK, NJ 07601
      4 I 0·964-0300                                                                               201·342-6665




VIA ECF
                                                         September 29, 2020

Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
40 Centre Street
New York, NY 10007

                           RE:    United States v. Sohrab Sharma, et. al.
                                  18 Cr. 340
Dear Judge Schofield:

        I represent the defendant Sohrab Sharma in the above-referenced indictment along with my co-counsel.
We submit this letter to request a one-week extension for our time to file our objections under FRCrP 32(f) to
our client’s initial pre-sentence investigation report (PSR) which is currently due tomorrow. There has been no
previous request. Due to the length of the initial PSR, we need some additional time to address the issues
contained within it. We have conferred with the government, and they have no objection to this request.

        Thank you for your consideration in this matter.

                                         Very truly yours,

                                         Talkin, Muccigrosso & Roberts LLP



                                         By: _/s/ Denis P. Kelleher__________
                                                Denis P. Kelleher
                                 Application Granted. The Clerk of the Court is directed to terminate the letter
Cc: All counsel (via ECF)
                                 motion at docket number 387.

                                 Dated: September 30, 2020
                                 New York, New York
